Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (CN102223106).
As to independent claim 1, Zhou teaches an electric machine comprising: a first cylindrical component (1’)  having a first magnetic device (2’) and a second cylindrical component (1) having a second magnetic device (2), wherein the first cylindrical component (1’) and the second cylindrical component (1) are arranged concentrically with one another such that an air gap (6) is formed between the first magnetic device (2’) and the second magnetic device (2), wherein movement devices (3’, 3) controllable by a controller are provided on at least one component of the first cylindrical component (1’) and the second cylindrical component (1), the movement devices (3’,3) being arranged such that, in a manner distributed along a circumferential direction of the respective component, in an actuating operating mode, the radial air gap width is influenceable selectively in an angularly resolved manner by the movement devices (3’, 3) as shown in figure 1.  
As to claim 2/1, Zhou teaches wherein each of the movement devices (3’, 3) is associated with one group of the first magnetic device (2’) and the second magnetic device (2) of the at least one component (1’,1) equipped with the movement devices (3’, 3), wherein a respective group comprises at least one magnetic device (2’, 2) of the first magnetic device (2’) and the second magnetic device (2), wherein each of the movement devices (3’,3) is arranged such that, on the at least one component (1’, 1), the respective movement device (3’, 3) is actable on the group associated with the respective movement device (3’, 3), thus enabling a radial position thereof to be selectively influenced as shown in figure 1.  
As to claim 3/1, Zhou teaches wherein one component of the first cylindrical component (1’) and the second cylindrical component (1) equipped with movement devices (3’, 3) is a rotor of the electric machine, another component of the first cylindrical component (1’) and the second cylindrical component (2) equipped with movement devices (3’,3)  is a stator of the electric machine as shown in figure 1.  
As to independent claim 13, Zhou teaches  a method for operating an electric machine, the electric machine comprising a first cylindrical component (1’) having a first magnetic device (2’) and a second cylindrical component (1) having a second magnetic device (2), wherein the first cylindrical component (1’) and the second cylindrical component (1) are arranged concentrically with one another such that an air gap (6) is formed between the first magnetic device (2’) and the second magnetic device (2), wherein movement devices (3’, 3) controllable by a controller are provided on at least one component of the first cylindrical component (1’) and the second cylindrical component (1), the movement devices (3’, 3) being arranged such that, in a manner distributed along a circumferential direction of the respective component (1’, 1), in an actuating operating mode, the radial air gap width is influenceable selectively in an angularly resolved manner by the movement devices, the method comprising: selectively influencing the radial air gap width in an angle-dependent manner using the movement devices (3’, 3) in the actuating operating mode as show in figure 1.  
Allowable Subject Matter
Claims 4-12, 14-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	July 29, 2022